

116 HR 3926 IH: Consider Teachers Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3926IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Visclosky introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 in order to improve the service obligation verification
			 process for TEACH Grant recipients, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consider Teachers Act. 2.TEACH Grant (a)Agreements To serveSection 420N(b) of the Higher Education Act of 1965 (20 U.S.C. 1070g–2(b) is amended—
 (1)in paragraph (1)(D), by striking upon completion and inserting by not later than October 31 after completion; and (2)in paragraph (2), by striking failed or refused to carry out such service obligation and inserting not completed the applicant’s service obligation within the 8-year period described in paragraph (1)(A) or the applicant withdraws from such service obligation.
 (b)Repayment for failure To complete serviceSection 420N(c) of the Higher Education Act of 1965 (20 U.S.C. 1070g–2(c) is amended to read as follows:
				
					(c)Repayment for failure To complete service
 (1)In generalIn the event that the Secretary determines that any recipient of a grant under this subpart has not completed the recipient’s service obligation under subsection (b) or has withdrawn from such service obligation, the sum of the amounts of any TEACH Grants received by such recipient shall, upon such a determination, be treated as a Federal Direct Unsubsidized Stafford Loan under part D, and shall be subject to repayment, together with interest thereon accruing from the date of the grant award, in accordance with terms and conditions specified by the Secretary in regulations under this subpart.
						(2)Reconsideration of loan treatment
 (A)In generalIn the event that the Secretary has made a determination under paragraph (1) with respect to a recipient of a grant under this subpart that results in such grant being treated as a Federal Direct Unsubsidized Stafford Loan under part D—
 (i)upon request of such recipient, the Secretary shall reconsider the determination; and (ii)such recipient may submit to the Secretary additional information to demonstrate that—
 (I)the recipient has completed the service obligation within the 8-year period described in subsection (b)(1)(A); or
 (II)the 8-year period for completion of such service obligation has not yet expired. (B)Approval of reconsiderationIf, in reconsidering a determination under subparagraph (A), the Secretary determines that the recipient has, as of the date of the reconsideration, demonstrated that the recipient has completed the service obligation within the 8-year period described in subsection (b)(1)(A), or that the 8-year period for completion of such service obligation has not yet expired, the Secretary shall—
 (i)cancel the amount of principal, interest accrued, or any fees that are outstanding on the Federal Direct Unsubsidized Stafford Loan made to the recipient under this subpart, reinstate the recipient’s grant under this subpart, and extend the 8-year service period described in subsection (b)(1)(A) by an amount equal to the period during which such grant was treated as such loan;
 (ii)if the recipient has an outstanding obligation on another loan made under part D, apply any payments made on such Federal Direct Unsubsidized Stafford Loan toward such other loan, and in a case in which the recipient has an outstanding obligation on multiple loans made under part D, enable the borrower to determine how such payments shall be applied toward such loans;
 (iii)if the recipient does not have an outstanding obligation on any other loan made under part D, reimburse the recipient for any amounts paid on such Federal Direct Unsubsidized Stafford Loan; and
 (iv)count any period of service of the recipient that meets the requirements of subsection (b)(1) and that was completed while the grant was being treated as such Federal Direct Unsubsidized Stafford Loan, toward the recipient’s service obligation under subsection (b)(1).
 (C)Rule of ConstructionNothing in this paragraph shall be construed to mean that the service obligation under this subpart is waived..
 (c)Communication with recipientsSection 420N(d) of the Higher Education Act of 1965 (20 U.S.C. 1070g–2(d) is amended by adding at the end the following:
				
 (3)Communication with recipientsNot later than October 5 of each year, the Secretary shall notify each recipient of a grant under this subpart of the following:
 (A)The terms and conditions the recipient must continue to meet to satisfy their service obligation in the agreement under subsection (b).
 (B)The requirement and means for the recipient to provide evidence of qualified employment to the Secretary described under subsection (b)(1)(D).
 (C)The amount of service the Secretary has counted towards the recipients’ service obligation in the agreement under subsection (b).
 (D)The period remaining for the recipient to complete the recipient’s service obligation in the agreement under subsection (b).
 (E)The conditions under which the Secretary will treat a TEACH Grant as a loan under subsection (c)(1).
 (F)The amount of interest that may accrue and that the recipient will be required to pay if such grant is treated as a loan under subsection (c)(1).
 (G)The process under which the recipient may contact the Secretary to request a reconsideration under subsection (c)(2).
 (H)The process under which a recipient may request to have a portion of the recipient’s service obligation excused pursuant to subsection (d)(2).
 (I)The process under which a recipient may request to withdraw from the recipient’s service obligation under subsection (b)..
			